IN THE SUPREME COURT OF PENNSYLVANIA
                              MIDDLE DISTRICT


COMMONWEALTH OF PENNSYLVANIA, :              No. 293 MAL 2014
                              :
              Petitioner      :
                              :              Petition for Allowance of Appeal from the
                              :              Unpublished Memorandum and Order
         v.                   :              of the Superior Court at No. 2054 MDA
                              :              2012 filed April 4, 2014, reversing the
                              :              Judgment of Sentence of the Dauphin
EDWARD EVANS MAURER,          :              County Court of Common Pleas at No.
                              :              CP-22-CR-0000123-2010 filed June 25,
              Respondent      :              2012


                                        ORDER


PER CURIAM                                         DECIDED: October 30, 2014

      AND NOW, this 30th day of October, 2014, the Petition for Allowance of Appeal

is hereby GRANTED, the order of the Superior Court is VACATED, pursuant to

Commonwealth v. Tuladziecki, 522 A.2d 17, 19 (Pa. 1987); Commonwealth v.

Provenzano, 50 A.3d 148, 154 (Pa. Super. 2012) (“[W]e cannot look beyond the

statement of questions presented and the prefatory 2119(f) statement to determine

whether a substantial question exists.”); and Commonwealth v. Felix, 539 A.2d 371,

377 (Pa. Super. 1988) (“[G]leaning through the entire argument section of appellant’s

brief for indications of the appearance of a substantial question was precisely the

practice Tuladziecki condemned.”), and the case is REMANDED to the trial court for

reimposition of sentence. Jurisdiction relinquished.

      Mr. Justice Saylor files a Dissenting Statement.

      Madame Justice Todd dissents.